NOTICE OF ALLOWANCE
1. 	This action is in response to Applicant’s Supplemental Response dated 01/28/2022.

Allowable Subject Matter
2. 	Claims 1 and 3-10 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the gas supply unit includes a first pipe that supplies a first gas as a gas for etching process to the processing chamber, the first pipe having a first air-driven valve arranged thereon and which is a normally closed type air-driven valve; a second pipe that supplies a second gas as a gas for etching process to the processing chamber, the second pipe having a second air-driven valve arranged thereon and which is a normally closed type air-driven valve; a third pipe through which a third gas as a gas for deposition process flows, the third pipe being coupled to the second pipe, and the third pipe having a third air-driven valve arranged thereon which is a normally closed type air-driven valve; and a fourth air-driven valve arranged on the second pipe, the fourth air-driven valve being a normally open type air-driven valve configured to prevent the third gas from flowing in a direction toward a supply source of the second gas, wherein the second pipe is coupled to an inlet side of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718